DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election and remarks filed on 7/7/2022 have been received. 
Claims 1-15 are pending.
Claims 10-15 are withdrawn from consideration. 
Claims 1-9 are rejected. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 7/7/2022 is acknowledged.  The traversal is on several grounds. The arguments are not found persuasive for the following reasons. 
Applicant argues the device (Group II, claims 10-15) must not be interpreted simply as a device for forming blocks of gel, but as a device to supply an aqueous gel to animals, so as to supply them with water (remarks, p. 2). Examiner is not persuaded by this argument. The prior art discloses the technical features common among the groups of inventions. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention. See Election/Restriction mailed on 5/13/2022 for more detailed explanation. 
Applicant argues Unity of Invention exists between Groups I and II because are drawn to a process and an apparatus or means specifically designed for carrying out the said process (remarks, p. 2). Examiner is not persuaded by this argument. The prior art discloses the technical features common among the groups of inventions. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention. See Election/Restriction mailed on 5/13/2022 for more detailed explanation. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (remarks, p. 2-3), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, the finding of lack of Unity of Invention takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from the applicant's disclosure. Therefore, the reconstruction is proper.
Applicant argues there is no motivation to combine the teachings of Araki and Miles Laboratories (remarks, p. 3). Examiner is not persuaded by this argument. Motivation is not the only reasoning for determining a contribution to the art. As stated in the Election/Restriction mailed on 5/13/2022: 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the step of cooling, as taught in Araki, with a step of cooling in a distribution line (refrigerated tube), as taught in Miles Laboratories, to obtain a method of supplying gel blocks comprising steps including an aqueous substrate that is liquid at ambient temperature, at least one distribution line, cutting a gel into blocks, and distribution of the blocks of gel in a rearing container. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of cooling an aqueous substance containing a gelling agent such that the cooling gels the aqueous substance containing a gelling agent. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.

The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/7/2022.

Specification Objections
The title of the invention is objected to because the word “SUPPPLYING” should be spelled “SUPPLYING”. Appropriate correction is required. 
The specification is objected to because it lacks a “BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWINGS” section. MPEP 608.01 (a) and (f). The specification must be amended to contain proper reference to the existence of drawings. Appropriate correction is required.

Claim Objections
Claim 6 is objected to because there should be an “or” after “carob gum,”. Appropriate correction is required. 
Claim 7 is objected to because there should be an “or” after “a preservative,”. Appropriate correction is required. 
Claim 9 is objected to because there should be an “or” after each of the terms “sugar beet,”; “peas,”; and “yeast creams;”. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 3 recites “holding the compound at temperature comprises controlling the temperature by activation and stopping of a means for heating the compound”. The claim limitation uses the term “means for” performing the claimed function (controlling the temperature). The term “means for” is not modified by sufficient structure, material, or acts for performing the claimed function. Therefore the claim limitations is interpreted as triggering treatment under 35 USC 112(f).
The specification discloses: “The heating means used may be of the type with steam circulating in a double wall of a vat used for the dissolution step and for the step of holding at temperature, activation of the heating means comprising sending steam into the double wall” (p. 3, ln. 15-18).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "Method" in line 1. Claim 1 does not establish “A method”. There is insufficient antecedent basis for this limitation in the claim. This rejection may be overcome by properly amending claim 1 to recite “A method for supplying water in an animal rearing farm”. 
Claim 1 is indefinite because it is not clear how the recited manipulative steps result in achieving the preamble’s stated purpose of “supplying water in an animal rearing farm”. Claim 1 recites steps for producing blocks that comprise a gelled compound. Claim 1 recites “distribution of the blocks of gel in a rearing container”. Claim 1 does not establish animals, supplying water to the animals, the presence of a rearing farm, and the relationship between “distribution of the blocks of gel in a rearing container” and actually “supplying water in an animal rearing farm”. As such, it is not clear how the required steps (claim 1, ln. 3-14) achieve the recited purpose (for supplying water in an animal rearing farm) for performing the steps. 
Claim 1 is indefinite because the meaning of the phrase “an aqueous substrate, liquid at ambient temperature, brought to a temperature allowing dissolution of a gelling agent” is not clear. It is not clear whether the claim requires both an aqueous substrate and a liquid; or whether the claim requires an aqueous substrate that is liquid at ambient temperature. 
Claims 1 and 2 are indefinite because the meaning of the phrase “a step of drawing off the compound” is not clear. The claim fails to establish any place or container that the compound resided in prior to beg drawn off therefrom. It is not clear where or from what the compound is being drawn off from. 
Claim 1 is indefinite because the meaning of the phrase “a step of in-line cooling of the compound” is not clear. The claim fails to establish a line, any apparatus, or compound in which the cooling is associated. It is not clear whether the compound is being cooled in-line with some other un-recited compound or cooled with some un-recited apparatus. 
Claim 1 is indefinite because the meaning of the phrase “a step of transfer to a distribution line” is not clear. The claim fails to establish what is transferred. It is not clear whether the compound is transferred or some un-recited thing is transferred. 
Claim 3 is indefinite because the list of alternative limitations are not clear. Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” It is improper to use the term “comprising” instead of “consisting of.” MPEP 2173.05(h). Claim 3 recites “cooling comprises adding water or aqueous substrate at ambient temperature or at a temperature below ambient temperature”. It is not clear whether the “at ambient temperature or at a temperature below ambient temperature” limits both water and aqueous substrate; or whether the “at ambient temperature or at a temperature below ambient temperature” limits only the aqueous substrate. 
Claim 3 is indefinite because it is not clear whether the claim requires holding in a double walled vat. Claim 3 triggers treatment under 35 USC 112(f). Therefore, the claim limitation expressed in the “means for” language must be "construed to cover the corresponding structure…described in the specification and equivalents thereof”. MPEP 2181 II. The specification discloses: “The heating means used may be of the type with steam circulating in a double wall of a vat used for the dissolution step and for the step of holding at temperature, activation of the heating means comprising sending steam into the double wall” (p. 3, ln. 15-18). However, the claims do not establish a vat and do not require holding in a vat. As such, it is not clear whether the claims require the presence of a double walled vat and the holding of the compound in a double walled vat. 
Claim 3 is indefinite because the meaning of the phrase “adding water or aqueous substrate at ambient temperature or at a temperature below ambient temperature” is not clear. It is not clear whether the water is added to the compound or whether the water is added to some other apparatus (e.g., the un-recited double wall of a vat). 
Claim 9 is indefinite because the meaning of the phrase “the aqueous substrate comprises at least one of the following coproducts of the agricultural or agricultural and agri-food industry: - solubles from maize, wheat, peas, cassava, sugar beet, sugar cane” is not clear. It is not clear whether the claim requires solubles selected form the group consisting of maize, wheat, peas, cassava, sugar beet, or sugar cane; or whether the claim requires coproducts of the agricultural or agricultural and agri-food industry that are no particular form of wheat, no particular form of peas, no particular form of cassava, no particular form of sugar beet, no particular form of sugar cane, or solubles from maize. 
Claim 9 is indefinite because the term “in particular” in the phrase “distillers solubles, in particular distillers solubles from wheat, maize, peas, cassava” (emphasis added) renders the claim indefinite because it is not clear whether the elements are required alternatives or optional alternatives. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. MPEP 2173.05(d).
Claim 9 is indefinite because the phrase “- solubles from maize, wheat, peas, cassava, sugar beet, sugar cane;” it is not clear. It is not clear whether the list requires “solubles” from all of “maize, wheat, peas, cassava, sugar beet, sugar cane;”; or whether the claim requires “solubles” selected from a group consisting of maize, wheat, peas, cassava, sugar beet, or sugar cane. 
Claim 9 is indefinite because the phrase “- distillers solubles, in particular distillers solubles from wheat, maize, peas, cassava” it is not clear. It is not clear whether the list requires “distillers solubles” from all of “wheat, maize, peas, cassava”; or whether the claim requires “distillers solubles” selected from a group consisting of wheat, maize, peas, or cassava. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al., JP 2003 219761; in view of Miles Laboratories, FR 2157819 A1.
NOTE: The citations below reference to the English language translations of the prior art documents that were mailed on 5/13/2022. 
Regarding claim 1: Araki discloses a method (feeding larvae in the container, para 0026). Araki discloses forming a compound (a plurality of various food wastes are combined and molded, para 0031). Araki discloses mixing an aqueous substrate that is liquid at ambient temperature (water, para 0076) and a gelling agent (agar, para 0076). Araki discloses the aqueous substrate is brought to a temperature allowing dissolution of gelling agent (heat and dissolve the solution and other components, para 0051; heated and dissolved agar solution, para 0076). Araki discloses drawing off the compound (dissipate . . . the product in a molded container, para 0051). Araki discloses distributing the compound (poured into a plastic container, para 0076). Araki discloses cooling the compound a temperature (at room temperature or in the refrigerator, para 0051) to gelling the compound (solidify, para 0051). Araki discloses cutting the solidified compound into blocks (para 0050; and “each solidified lot was cut into appropriate sizes”, para 0076). Araki discloses distribution of the blocks of gel in a rearing container (para 0054; placed in a plastic container, para 0076). 
Araki discloses the compound may be molded or shaped by extruding it into a string having an appropriate diameter with an extruder (para 0050).
Araki does not disclose a step of a step of drawing off the compound; a step of in-line cooling of the compound so as to bring it below a second temperature, at which it is gelled; and a step of cutting the gelled compound into blocks, at the outlet of the distribution line. 
Miles Laboratories discloses a process for making a gel product (method of manufacturing synthetic fruit pieces, p. 3, ln. 102). Miles Laboratories discloses a making a compound (mixture obtained, p. 3, ln. 104) by dissolving gelling agent in water (p. 3, ln. 103-104). Miles Laboratories discloses the compound in a mixing device (p. 4, ln. 128). Miles Laboratories implies the mixture is moved from the mixing device because it is cooled in a tube (p. 4, ln. 130-131). Miles Laboratories discloses cooling the mixture in a distribution line (refrigerated tube, p. 3, ln. 106). Miles Laboratories discloses cutting the gel at the outlet of the distribution line (gel is then taken from the outlet of the cooled tube and cut to the desired length, p. 3, ln. 110-111). 
Note: Prior art disclosure and claim terminology: Miles Laboratories’ disclosure of moving the compound from the mixing device and cooling in a tube heat exchanger is encompassed within the breadth of the “drawing off the compound” and “transfer to a distribution line”. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the step of cooling, as taught in Araki, with steps of drawing off the compound, in-line cooling of the compound so as to bring it below a second temperature, at which it is gelled, and cutting the gelled compound into blocks, at the outlet of the distribution line, as taught in Miles Laboratories, to obtain a method of supplying gel blocks comprising steps including drawing off the compound, in-line cooling of the compound so as to bring it below a second temperature, at which it is gelled, and cutting the gelled compound into blocks, at the outlet of the distribution line. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of cooling an aqueous substance containing a gelling agent such that the cooling gels the aqueous substance containing a gelling agent and forms blocks of the gelled mixture. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Araki and Miles Laboratories are analogous art in the applicant’s field of endeavor (i.e., forming blocks from a compound comprising an aqueous substrate and a gelling agent) and reasonably pertinent to the particular problem with which the applicant was concerned (i.e., processes for forming blocks from a compound comprising an aqueous substrate and a gelling agent). 
With respect to the duration of time for the recited “immediately” in the phrase “distribution of the blocks of gel in a rearing container, immediately following cutting of the gel into blocks”: Araki discloses the blocks of feed are placed in the container after cutting the gel into blocks (para 0076). As such, Araki suggests the concept of placing blocks in container “immediately” after forming the blocks from gel. 
The phrase “for supplying water in an animal rearing farm” does not patentably distinguish the claimed invention from the prior art. The phrase “for supplying water in an animal rearing farm” is a statement with regard to the intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. For the reasons discussed above, the prior art suggests the required manipulative steps. 
Regarding claim 2: Miles Laboratories discloses heating a mixture to 88 °C (p. 4, ln. 127). Miles Laboratories discloses the mixture of separate streams has a temperature of greater than 50 °C (p. 4, ln. 129). Miles Laboratories discloses drawing off the cooler (temperature of greater than 50 °C) mixture (p. 4, ln. 129-130; see also discussion of drawing off the compound above). 
The phrase “said temperature range allowing addition, without degradation, of supplements that are liable to be degraded at said temperature allowing dispersion of the gelling agent” does not require addition of supplements. The phrase merely recites the temperature would permit addition of supplements. The prior art does not expressly recognize the temperature range exhibits the property of “allowing addition, without degradation, of supplements that are liable to be degraded at said temperature allowing dispersion of the gelling agent”. Since the prior art discloses the claimed temperature range, one having ordinary skill in the art at the time of invention would expect the prior art temperature range to be within the range of “allowing addition, without degradation, of supplements that are liable to be degraded at said temperature allowing dispersion of the gelling agent”. 
Regarding claim 4: Miles Laboratories discloses temperature for dissolving of above 50 °C (p. 3, ln. 103-104), mixing at 88 °C (p. 4, ln. 127), holding at 50 °C (mixture thus obtained, which has a temperature greater than 50 °C, p. 4, ln. 129-130). As such, Miles Laboratories is encompassed within the range “defined by two boundaries selected respectively between 45 °C and said temperature allowing dissolution of the gelling agent”.
Regarding claim 5: Miles Laboratories discloses temperature for dissolving of above 50 °C (p. 3, ln. 103-104). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 6: Araki discloses the gelling agent may be agar (para 0049, 0063) and carrageenan (para 0049, 0064). Miles Laboratories discloses gelling agents including carrageenan and locust bean gum (p. 4, ln. 122-124). 
Regarding claim 7: Araki discloses adding preservatives (para 0063). 
Regarding claim 8: Araki discloses the aqueous substrate is water (para 0051). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Araki et al., JP 2003 219761; in view of Miles Laboratories, FR 2157819 A1; as applied to claims 1, 2, and 4-8 above, and in further view of Doane et al., US 2017/0251700 A1.
Araki in view of Miles Laboratories is relied on as above. 
Araki in view of Miles Laboratories does not disclose the aqueous substrate comprises at least one of solubles from maize. 
Doane is drawn to insect feed (para 0016). Doane discloses those of ordinary skill in the art understand that an optimal balance of amino acids, fatty acids, macro- and micro-minerals, vitamins, and carbohydrates from a variety of sources are needed to provide the optimal levels and balance of these nutrients to support optimal growth and health (para 0018). Doane discloses the insect feed comprises a derivative of a corn steep liquid (para 0020). Doane discloses corn steep liquid comprising maize solubles (contained solubles from other commercial corn fermentations, para 0062). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include maize solubles in insect feed, as taught in Doane, in the compound, disclosed in Araki in view of Miles Laboratories, to obtain a method comprising a step of forming a compound by mixing an aqueous substrate, wherein the aqueous substrate comprises solubles from maize. One of ordinary skill in the art at the time the invention was filed would have been motivated to include solubles from maize to support optimal growth and health (Doane, para 0018).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619